Citation Nr: 1511228	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  12-30 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for a left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to November 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which granted service connection for degenerative joint disease of the left knee and awarded a 10 percent rating effective March 28, 2011. 

The Veteran requested a Board hearing in November 2012, but withdrew her request a few days later.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

December 2014 VA treatment records indicate the Veteran fell while carrying boxes down some stairs and injured her ankle.  She reported that the cause of her fall was the severe osteoarthritis in her knees which had "significantly worsened since she was last seen in [orthopedic treatment] in 2013."  As the Veteran's most recent VA examination was in November 2012, VA is required to provide a current examination to assess the current severity of her left knee disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, this claim must be remanded.  Any newly generated VA treatment records should also be obtained on remand. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate any VA treatment records generated since January 2015 that pertain to the Veteran and treatment for the left knee. 

2.  Schedule the Veteran for an examination by an appropriate VA medical professional to determine the current severity of her left knee disability  The entire claims file, including any newly obtained treatment records, should be reviewed by the examiner and all necessary tests should be conducted.  

The examiner should opine as to the Veteran's current level of functioning and the impact of her knee disability on her daily activities and ability to work.

The examiner should report all findings and provide an explanation for all elements of his/her opinion.

3.  Then readjudicate the issue on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and her representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

